            Case 1:16-cr-00155-DAD-BAM Document 68 Filed 11/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:16-CR-00155-DAD-BAM
12                    Plaintiff,                          STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13               v.                                       FINDINGS AND ORDER
14   JUZER QASSIM,                                        JURY TRIAL: Jan. 26, 2021, at 8:30 a.m.
                                                          TRIAL CONF. HR’G: Jan. 11, 2021, at 10:00 a.m.
15                    Defendant.                          COURT: Hon. Dale A. Drozd
16

17          This case is set for a trial confirmation hearing on January 11, 2021, at 10:00 a.m., and a jury

18 trial on January 26, 2021, at 8:30 a.m. On May 13, 2020, this Court issued General Order 618, which

19 suspends all jury trials in the Eastern District of California “until further notice.” Further, pursuant to

20 General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the
21 Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this
                                                                                                  1
22 Court has allowed district judges to continue all criminal matters to a date after May 2, 2021. This and

23 previous General Orders, as well as the declarations of judicial emergency, were entered to address

24 public health concerns related to COVID-19.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:16-cr-00155-DAD-BAM Document 68 Filed 11/02/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

13 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 A trial in this matter would require witnesses to travel

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:16-cr-00155-DAD-BAM Document 68 Filed 11/02/20 Page 3 of 5


 1 to Fresno from outside the Central Valley, exposing them to possible COVID-19 exposure and,

 2 potentially, requiring them to quarantine upon arrival. Moreover, defendant states the following: Mr.

 3 Qassim suffers from a variety of medical conditions to include high blood pressure and Type 2 diabetes.

 4 Moreover, defense counsel has engaged in continuous jury trials since June, 2020, is currently engaged

 5 in a homicide trial with a six week estimate, and has four back to back trials scheduled through March of

 6 2021. If continued, this Court should designate a new date for the jury trial and trial confirmation

 7 hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance

 8 must be “specifically limited in time”).

 9                                                STIPULATION

10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

11 through defendant’s counsel of record, hereby stipulate as follows:

12          1.      By previous order, this matter was set for a jury trial on Jan. 26, 2021, at 8:30 a.m.. and a

13 trial confirmation hearing on Jan. 11, 2021, at 10:00 a.m.

14          2.      By this stipulation, defendant now moves to continue the trial until August 10, 2021, at

15 8:30 a.m., to continue the trial confirmation hearing until July 26, 2021, at 10:00 a.m., and to exclude

16 time between Jan. 26, 2021, at 8:30 a.m., and August 10, 2021, at 8:30 a.m., under 18 U.S.C.

17 § 3161(h)(7)(A), B(iv) [Local Code T4].

18          3.      The parties agree and stipulate, and request that the Court find the following:

19                  a)       The government has represented that the discovery associated with this case has

20          been produced or made available for inspection and copying to defendant.

21                  b)       Counsel for defendant desires additional time to consult with his client, review

22          current charges, review discovery in this matter, discuss potential resolutions with his client and

23          the government, to prepare pretrial motions, and otherwise to prepare for trial.

24                  c)       Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him/her the reasonable time necessary for effective preparation, taking

26          into account the exercise of due diligence.

27                  d)       The government does not object to the continuance.

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:16-cr-00155-DAD-BAM Document 68 Filed 11/02/20 Page 4 of 5


 1                  e)     In addition to the public health concerns cited by the General Orders and

 2          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 3          ends-of-justice delay is particularly apt in this case given the specific circumstances that would

 4          arise from a jury trial in this matter, including the need for witnesses to travel to Fresno and the

 5          risk a jury trial would pose to defendant’s and his counsel’s health.

 6                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9          4.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

10 within which trial must commence, the time period of Jan. 26, 2021, at 8:30 a.m. to August 10, 2021, at

11 8:30 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12 because it results from a continuance granted by the Court at defendant’s request on the basis of the

13 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

14 public and the defendant in a speedy trial.

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:16-cr-00155-DAD-BAM Document 68 Filed 11/02/20 Page 5 of 5


 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: November 2, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ VINCENTE A.
 8                                                           TENNERELLI
                                                             VINCENTE A. TENNERELLI
 9                                                           Assistant United States Attorney
10

11   Dated: November 2, 2020                                 /s/ DAVID A. TORRES
                                                             DAVID A. TORRES
12
                                                             Counsel for Defendant
13                                                           JUZER QASSIM

14

15

16

17                                         FINDINGS AND ORDER

18 IT IS SO ORDERED.

19      Dated:    November 2, 2020
                                                      UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
